         Case
          Case1:19-mc-00024-VEC
               1:19-mc-00024-VEC Document
                                  Document65-1
                                           66 Filed
                                               Filed07/15/19
                                                     07/14/19 Page
                                                               Page12ofof34



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    MEMO ENDORSED
 ----------------------------------------------------------------   x
                                                                    :
 KELLI D. HAKE and MATI GILL,                                       : No. 19-mc-24 (VEC)
                                                                    :
                            Plaintiffs,                             :  USDC SDNY
                                                                    :  DOCUMENT
          -against-                                                 :  ELECTRONICALLY FILED
                                                                    :  DOC #:
 CREDIT SUISSE AG; WELLS FARGO BANK,                                :  DATE FILED:     7/15/2019
 N.A.; THE BANK OF NEW YORK MELLON; and                             :
 ING FINANCIAL HOLDINGS LLC,                                        :
                                                                    :
                                                                    :
                            Defendants.                             :
                                                                    :
 ----------------------------------------------------------------   x

                                               STIPULATION

        WHEREAS on January 15, 2019, Plaintiff Osen LLC filed a miscellaneous action (the

“Action”) in the United States District Court for the Southern District of New York against Credit

Suisse and other subpoena recipients, seeking an order compelling the Action defendants to

produce records responsive to subpoenas Plaintiffs previously served on them (Plaintiffs only

served one such subpoena on Credit Suisse, herein the “Subpoena”);

        WHEREAS, as a result of productive negotiations between Plaintiffs and Credit Suisse,

Credit Suisse has made a production and the parties have reached an agreement whereby Plaintiffs

will dismiss Credit Suisse from the Action and thereafter Credit Suisse will make its best efforts

to produce SWIFT Fields 20 and 21 with respect to the transactions previously produced that it

expects to receive from a third-party bank (the “Agreement”);

        WHEREAS neither the Agreement itself nor the dismissal of Credit Suisse reflects

Plaintiffs’ position concerning the scope of the Subpoena or the sufficiency of the production, if

any, made by any subpoena recipient other than Credit Suisse;
        Case
         Case1:19-mc-00024-VEC
              1:19-mc-00024-VEC Document
                                 Document65-1
                                          66 Filed
                                              Filed07/15/19
                                                    07/14/19 Page
                                                              Page23ofof34




       IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiffs and Credit

Suisse, as follows:

       1. Plaintiffs will dismiss Credit Suisse from the Action, with each party to bear its own

           fees and costs, without prejudice to Plaintiffs’ right to file an action against Credit

           Suisse solely seeking enforcement of the Agreement, should Credit Suisse not produce

           the remaining information referred to above in a reasonably timely fashion;

       2. In the event Plaintiffs seek to file such an action, Plaintiffs shall notify Credit Suisse

           30 days in advance of doing so to provide Credit Suisse the opportunity to produce the

           remaining information referred to above; and

       3. Credit Suisse shall not seek costs pursuant to Rule 41(d) in the event that Plaintiffs file

           an action against it to enforce the Agreement in accordance with the terms of this

           Stipulation.



Dated: July 14, 2019


                                                OSEN LLC

                                      By:       /s/ Michael J. Radine
                                                Michael J. Radine
                                                2 University Plaza, Suite 402
                                                Hackensack, New Jersey 07601
                                                Telephone: 201-265-6400
                                                Facsimile: 201-265-0303
                                                E-mail: mradine@osenlaw.com

                                                Counsel for Plaintiffs




                                                 2
         Case
          Case1:19-mc-00024-VEC
               1:19-mc-00024-VEC Document
                                  Document65-1
                                           66 Filed
                                               Filed07/15/19
                                                     07/14/19 Page
                                                               Page34ofof34



 Dated: July 14, 2019

                                                 MAYER BROWN

                                      By:        /s/ Mark Hanchet
                                                 Mark Hanchet
                                                 1221 Avenue of the Americas
                                                 New York, NY 10020
                                                 Telephone: 212-506-2500
                                                 mhanchet@mayerbrown.com

                                                 Counsel for Credit Suisse AG




In light of the above stipulation, this case is DISMISSED as against Defendant Credit Suisse AG only
and without costs (including attorneys' fees) to either Plaintiffs or Defendant Credit Suisse AG.

The Clerk of Court is respectfully directed to terminate Defendant Credit Suisse AG from the case.
SO ORDERED.
                                     7/15/2019



HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                  3
